Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Patterson on 06/22/2022.
	The application has been amended as follows: 

1.	A fiber application head for producing composite material parts, comprising a compacting system comprising a compacting roller for the application of one or more fibers onto an application surface, said compacting roller having a rotation axis and a length, and a heating system capable of emitting thermal radiation towards the one or more fiberfiber application head further comprising a blowing system including an air blowing nozzle, said nozzle being arranged upstream of the compacting roller with respect to a movement direction of the fiber application head, and is capable of forming an air knife, parallel to the rotation axis of the compacting roller, towards a nip zone between the compacting roller and the application surface.

2.	The fiber application head according to claim 1, wherein the air blowing nozzle comprises a longitudinal discharge slot arranged parallel to the rotation axis of the compacting roller, or a plurality of outlets arranged in a line parallel to the rotation axis of the compacting roller.

3.	The fiber application head according to claim 1, wherein the blowing system is capable of forming an air knife having a length at least equal to half the length of the compacting roller.

4.	The fiber application head according to claim 1, wherein the blowing system is capable of delivering an air knife at a flow rate of at least 300 Nl/min.

5.	The fiber application head according to claim 1, wherein the blowing system is capable of delivering an air knife at a flow rate of at least 50 Nl/min per centimetre of air knife lengthwise.

6.	The fiber application head according to claim 1, wherein the air blowing nozzle is connected to a supply source formed by a source of compressed air or to a turbine delivering pulsed air.

7.	The fiber application head according to claim 1, wherein said compacting roller comprises a rigid central tube and at least a cylindrical part having an external cylindrical surface, made of a flexible material, elastically deformable, assembled on said rigid central tube, and an anti-adherent sheath covering the cylindrical part, said anti-adherent sheath has lateral portions extending beyond the external cylindrical surface of the cylindrical part towards the rotation axis of the compacting roller, the assembly of said anti-adherent sheath with said cylindrical part being carried out by said lateral portions.

8.	The fiber application head according to claim 7, wherein said anti-adherent sheath is thermoformed on the cylindrical part, the lateral portions ensuring at least partially a blocking of the anti-adherent sheath in rotation and in translation.

9.	The fiber application head according to claim 7, wherein
	- said rigid central tube has an internal passage and is provided with radial holes, the cylindrical part of flexible material having fluid communication means capable of putting said radial holes in fluid communication with the external cylindrical surface of the cylindrical part, the fiber application head comprising thermal regulation means capable of injecting a thermal regulated gas flow into the internal passage of the rigid central tube, 
	- said compacting roller comprises a draining intermediate layer interposed between the anti-adherent sheath and the cylindrical part, said draining intermediate layer ensuring an evacuation of the thermal regulation fluid through lateral faces of the compacting roller.

10.	 The fiber application head according to claim 1, wherein it comprises a laser type heating system capable of emitting a laser beam towards the nip zone between the compacting roller and the application surface.

11.	The fiber application head according to claim 1, wherein it further comprises a secondary blowing system comprising a secondary air blowing nozzle, the secondary air blowing nozzle being arranged downstream of the compacting roller relative to a movement direction of the fiber application head, and is capable of forming an air knife, parallel to the rotation axis of the compacting roller, towards the compacting roller.

12.	A method for manufacturing a composite material part comprising application of continuous fibers onto an application surface, wherein application of fibers is carried out by means of a fiber application head according to claim 1, by relative movement of the fiber application head in relation to the application surface along layup trajectories, the air blowing nozzle forming an air knife during laying up, parallel to the rotation axis of the compacting roller, towards the nip zone between the compacting roller and the application surface, so as to blow out combustion flames.

13.	The method according to claim 12, wherein the application of fibers is carried out with an air knife at a flow rate of at least 300 Nl/min.

14.	The method according to claim 12, wherein application of fibers is carried out with an air knife at a flow rate of at least 50 Nl/min per centimetre of air knife lengthwise.

Allowable Subject Matter
Claims 1-14 allowed.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742